Citation Nr: 0917414	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-24 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a skin disability, 
to include fungus, including as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & a friend




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California, in which the RO determined 
that new and material evidence had not been received to 
reopen the Veteran's previously denied claims of service 
connection for PTSD and for a skin disability, to include 
fungus, including as secondary to herbicide exposure.  This 
decision was issued to the Veteran and his service 
representative in October 2004.  A videoconference Board 
hearing was held in March 2009.

In September 2008, the Board remanded the Veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.

The Board notes that, in a June 2001 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the previously denied service connection 
claim for PTSD.  In an August 2002 rating decision, the RO 
denied the Veteran's claim of service connection for a skin 
disability, to include fungus, including as secondary to 
herbicide exposure.  The Veteran did not appeal either of 
these decisions, and they became final.  See 38 U.S.C.A. 
§ 7104 (West 2002).

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issues of whether new and 
material evidence has been received to reopen a claim of 
service connection for PTSD and for a skin disability, to 
include fungus, including as secondary to herbicide exposure, 
are as stated on the title page of this decision.  Regardless 
of the RO's actions, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen these claims.  That is, the Board has 
a jurisdictional responsibility to consider whether a claim 
should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In a June 2001 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
Veteran's previously denied claim of service connection for 
PTSD.

3.  New and material evidence has been received since June 
2001 in support of the Veteran's claim of service connection 
for PTSD.

4.  There is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.

5.  In an August 2002 rating decision, the RO denied the 
Veteran's claim of service connection for a skin disability, 
to include fungus, including as secondary to herbicide 
exposure.

6.  New and material evidence has been received since August 
2002 in support of the Veteran's claim of service connection 
for a skin disability, to include fungus, including as 
secondary to herbicide exposure.

7.  The Veteran served in Vietnam; thus, his in-service 
herbicide exposure is presumed.

8.  The Veteran's current skin disability, which first 
manifested many years after service, was not incurred in 
service and was not caused by in-service herbicide exposure.


CONCLUSIONS OF LAW

1.  The June 2001 rating decision, which determined that new 
and material evidence had not been received to reopen a claim 
of service connection for PTSD, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2008).

2.  Evidence received since the June 2001 RO decision in 
support of the claim of service connection for PTSD is new 
and material; accordingly, this claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

4.  The August 2002 rating decision, which denied the 
Veteran's claim of service connection for a skin disability, 
to include fungus, including as secondary to herbicide 
exposure, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104 (2008).

5.  Evidence received since the August 2002 RO decision in 
support of the claim of service connection for a skin 
disability, to include fungus, including as secondary to 
herbicide exposure, is new and material; accordingly, this 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

6.  A skin disability, to include fungus, was not incurred in 
active service, including as due to herbicide exposure.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in June 2004 and December 2005, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence relating his claimed disabilities to 
active service and noted other types of evidence the Veteran 
could submit in support of his claims.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the Veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The June 2004 VCAA notice letter also defined new and 
material evidence, advised the Veteran of the reasons for the 
prior denial of the claims of service connection for PTSD and 
for a skin disability, and noted the evidence needed to 
substantiate the underlying claims of service connection.  
That correspondence satisfied the notice requirements as 
defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

As will be explained below in greater detail, although the 
evidence supports reopening the Veteran's previously denied 
service connection claims for PTSD and for a skin disability, 
it does not support granting service connection for either 
disability.  Thus, any failure to notify and/or develop these 
claims under the VCAA cannot be considered prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the Veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, because the Veteran's claims of 
service connection for PTSD and for a skin disability are 
being reopened, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the Veteran's claims file.

The Veteran has contended that he was treated during active 
service at the Third Surgical Hospital in Vietnam in 1970 for 
a skin disability.  In response to a request from the RO for 
any records showing such treatment, the National Personnel 
Records Center in St. Louis, Missouri (NPRC), notified VA in 
June 2006 that, after searching the records of the Third 
Surgical Hospital for 1970, no records were located for the 
Veteran.

The Veteran also has contended that he was treated at 
Riverside General Hospital, Riverside, California, in July 
1971 for a skin disability.  A review of the Veteran's 
records from this facility date-stamped as received by the RO 
in July 2007 shows that, in fact, he was treated in August 
1997 for orthopedic complaints.

The Veteran has contended further that he was treated at 
Kaiser Permanente in San Bernardino, California, in July 1973 
and January 1975 for a skin disability.  In response to a 
January 2007 request from the RO for the Veteran's medical 
records, Kaiser Permanente notified VA that it needed 
additional information from the Veteran in order to process 
this request.  The RO then sent a letter to the Veteran in 
March 2007 requesting that he provide this information so his 
Kaiser Permanente records could be obtained; there is no 
record of a response.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  VA 
need not conduct an examination or obtain a medical opinion 
with respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim for service connection for a right ankle disability 
because the duty under 38 C.F.R. § 3.159(c)(4) applies to a 
claim to reopen only if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The standards of McLendon are not met in this case.  The 
Board notes that, although the Veteran's previously denied 
service connection claim for PTSD is being reopened, there is 
no competent evidence of an in-service stressor.  Service 
connection for PTSD cannot be granted in the absence of an 
in-service stressor and an after-the-fact medical opinion 
cannot serve as the basis for corroboration of an in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  
There also is no medical evidence relating the Veteran's 
current skin disability to active service.  Thus, the Board 
concludes that additional examinations are not necessary.  In 
summary, VA has done everything reasonably possible to notify 
and to assist the Veteran and no further action is necessary 
to meet the requirements of the VCAA.

In June 2001, the RO determined, in pertinent part, that new 
and material evidence had not been received to reopen the 
Veteran's previously denied claim of service connection for 
PTSD.  In August 2002, the RO denied the Veteran's claim of 
service connection for a skin disability.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2008).  The Veteran did not initiate an appeal of 
either of these rating decisions and they became final.

The claims of service connection for PTSD and for a skin 
disability may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed an application to reopen his previously denied 
service connection claims in a VA Form 21-526 which was date 
stamped as received by the RO on May 13, 2004.  New and 
material evidence is defined by regulation.  See 38 C.F.R. 
§ 3.156(a) (2008).  As relevant to this appeal, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  Id.  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim 
of service connection for PTSD, the evidence before VA at the 
time of the prior final RO decision in June 2001 consisted of 
post-service VA treatment records.  In this decision, the RO 
noted that these records showed that the Veteran denied 
psychiatric problems, including depression, and the last 
diagnosis of record was long-term adjustment disorder.  The 
RO found that the newly submitted treatment records were 
duplicative of evidence previously considered because there 
was no confirmed clinical diagnosis of PTSD which could be 
attributed to active service.  Nor was there any information 
concerning the Veteran's claimed in-service stressors which 
could be corroborated by JSRRC and on which a diagnosis of 
PTSD must be based.  Thus, the claim was not reopened.

With respect to the Veteran's application to reopen a claim 
of service connection for a skin disability, to include 
fungus, including as secondary to herbicide exposure, the 
evidence before VA at the time of the prior final RO decision 
in August 2002 consisted of his service treatment records and 
post-service VA treatment records.  The RO noted in this 
decision that the Veteran's service treatment records and 
post-service VA treatment records showed that he was not 
diagnosed as having a skin disability at any time during or 
after active service.  Thus, the claim was denied.

The newly submitted evidence includes additional post-service 
VA treatment records, a completed PTSD Questionnaire, and the 
Veteran's lay statements and March 2009 videoconference Board 
hearing testimony.

The newly submitted medical evidence shows that, on VA 
outpatient treatment in May 2004, the Veteran's complaints 
included problems with his anger.  Physical examination 
showed a rash on his extremities which was not resolving.  
The assessment included a rash which was not responsive to 
current therapy.

On a completed PTSD Questionnaire date-stamped as received by 
the RO in July 2004, the Veteran identified his claimed in-
service stressor as having the Air Force spray Agent Orange 
"on Army soldiers while in jungle."  

On VA outpatient treatment in August 2004, the Veteran's 
complaints included anger and a "bad temper."  The Veteran 
also reported that he was "happy" with his current 
medications.  A history of anger and PTSD was noted.  Mental 
status examination of the Veteran showed normal speech, 
linear, goal-directed thoughts, no suicidal or homicidal 
ideation, no delusions, normal perception, and full 
orientation.  The Veteran's GAF score was 60.  The assessment 
included a history of PTSD.

In March 2006, the Veteran complained of a right foot rash 
"that comes up every year, sometimes it itches."  Objective 
examination showed a dark pigmented, dry right foot rash 
covering all 5 toes.

In April 2006, the Veteran's complained of persistent flares 
of itchy rash on foot "and feels condition is related to 
'jungle rot'."  It was noted that the Veteran had been seen 
in February 2005 for presumed eczematous dermatitis.  The 
Veteran reported that he had been given "some cream" for 
treatment with minimal relief.  Physical examination showed 
mild periorbital edema with hyperpigmented eczematous plaque 
along the medial canthi of the face/scalp and a right foot 
with hyperpigmented eczematous plaque along dorsal foot with 
mild interdigital scaling.  The VA examiner stated that the 
Veteran had onychodystrophy suggestive of fungal infection 
but there was no significant interdigital maceration.  This 
examiner also noted that the Veteran had eczematous plaques 
along the medial canthi with mild edema suggestive of atopy.  
The impression was eczematous dermatitis on the right foot

In February 2007, the Veteran complained that his skin 
itching was worse at night.  A history of eczematous 
dermatitis on the right foot and onychodystrophy was noted.  
Physical examination showed xerosis with scaling on the upper 
extremities and bilateral lower extremities, residual 
macules, excoriations, and hyperpigmented papules on the 
upper extremities, thickened, scaly skin with some distal 
fissuring on the bilateral palmar surfaces, and thickened 
toenails bilaterally without interdigital maceration on the 
lower extremities.  The impressions were eczematous 
dermatitis and onychomycosis.

In April 2007, the Veteran's complaints included itching 
skin.  A history of PTSD was noted.  It also was noted that 
the Veteran "has been stressed with family stealing from 
him."  The Veteran denied any loss of consciousness or 
suicidal ideation.  Physical examination showed his skin was 
warm and dry.  The assessment included PTSD.

With respect to the Veteran's application to reopen a claim 
of service connection for PTSD, the Board notes that the 
evidence which was of record in June 2001 showed that he had 
not been diagnosed as having PTSD.  The Veteran has now 
presented such evidence showing a diagnosis of PTSD which 
could be related to active service.  This newly submitted 
evidence was not submitted previously to agency decision 
makers and, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  It also is not 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim of service 
connection for PTSD and raises a reasonable possibility of 
substantiating this claim.  38 C.F.R. § 3.156(a) (2008).  
Accordingly, the claim of service connection for PTSD is 
reopened.

With respect to the Veteran's application to reopen a claim 
of service connection for a skin disability, to include 
fungus, including as secondary to herbicide exposure, the 
Board notes that the evidence which was of record in August 
2002 showed that there was no clinical diagnosis of a skin 
disability, to include fungus, which could be related to 
active service.  The newly submitted evidence indicates that 
the Veteran experiences a current skin disability which could 
be related to active service.  This evidence is neither 
cumulative nor redundant of the evidence at the time of the 
prior decision.  It relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  Id.  Because new 
and material evidence has been received, the Board finds that 
the previously denied claim of service connection for a skin 
disability, to include fungus, including as secondary to 
herbicide exposure, also is reopened.  

Having determined that new and material evidence has been 
received to reopen the Veteran's claims of service connection 
for PTSD and for a skin disability, to include fungus, 
including as secondary to herbicide exposure, the Board must 
adjudicate these claims on the merits.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).    

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

VA regulations provide that a Veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  A skin disability, 
to include fungus, is not among the diseases listed in 
§ 3.309 for which presumptive service connection is available 
based on in-service herbicide exposure.

The Secretary of Veterans Affairs also has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  Notwithstanding the foregoing, the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does 
not preclude a Veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that he was not 
diagnosed as having either PTSD or a skin disability, to 
include fungus, during active service.  The Veteran denied 
any relevant medical history at his pre-induction examination 
in May 1969.  Clinical evaluation was normal.  The Veteran's 
clinical evaluation was unchanged at his separation physical 
examination in March 1971.

The Veteran's service personnel records show that his 
principal duties were as a cook and a pioneer with an Army 
construction battalion while in Vietnam.  He served in 
Vietnam from January 1970 to March 1971.  He participated in 
the Vietnam Winter-Spring 1970 and Unnamed campaigns.  His 
medals included the Vietnam Service Medal, the Republic of 
Vietnam Campaign Medal w/60 Device, and the Republic of 
Vietnam Civil Action Honor Medal.

The post-service medical evidence shows that, on VA 
outpatient treatment in September 1984, the Veteran's 
complaints included a skin rash since 1970 which appeared 
when it was humid and itched.  Objective examination showed 
erythematous papules and a rash on the abdomen.  The 
diagnoses included eczema.

On VA examination in March 1989, the Veteran's complaints 
included "bad dreams" several times a week related to his 
Vietnam experiences.  The Veteran reported that, while on 
active service in Vietnam, "he had many different types of 
job experiences . . . .  He stated that he rode shotgun on 
trucks, directed traffic, was a cook for some period of time 
and was also a truck driver."  The Veteran also reported 
that "he was not involved in combat."  The Veteran reported 
further that he was married in 1972, separated in 1975, and 
finally divorced in 1980.  "The [Veteran] states that he is 
somewhat bored."  The Veteran stated that he had been forced 
to shoot a Viet Cong sniper who was "up in a tree."  Mental 
status examination of the Veteran showed full orientation and 
no auditory or visual hallucinations or suicidal or homicidal 
ideation.  The VA examiner stated that the Veteran "appears 
to meet a few of the criteria of post-traumatic stress 
disorder but [his] overall presentation is not consistent 
with the many specific criteria needed to meet a diagnosis of 
post-traumatic stress disorder."

On VA outpatient treatment in April 1999, the Veteran's 
complaints included a skin rash to the groin, between his 
fingers, and on his feet.  Physical examination showed warm 
and dry skin.  The assessment included eczematoid.

The Veteran testified at his March 2009 videoconference Board 
hearing that he could not remember when his alleged in-
service stressor of witnessing a soldier being "fragged" 
with a grenade had occurred.  He initially testified that 
this incident might have occurred on or about February 1970 
but then testified that it might have occurred in February or 
March 1971.  He also testified that he had been involved in 
an attack on his base by the enemy on or about March 1971.

With respect to the Veteran's claim of service connection for 
PTSD, the Board notes that there is a diagnosis of PTSD of 
record.  Thus, the central issue in this case is whether the 
record contains credible supporting evidence that a claimed 
in-service stressor actually occurred which supports the 
diagnosis.  The evidence necessary to establish the 
occurrence of a stressor during service varies depending on 
whether the Veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60 (1993).  

In this regard, the Board notes that the Veteran was not 
credible when he testified about his in-service stressors in 
March 2009; as noted, he was inconsistent in providing the 
dates of his stressors and provided few of the necessary 
details concerning these incidents.  Further, the Veteran's 
March 2009 testimony contradicts his statement to a VA 
examiner in March 1989 that he was not involved in combat in 
Vietnam.  There also is no objective evidence in the 
Veteran's service personnel records that he was in combat.  
The Veteran also has contended that one of his in-service 
stressors occurred when the Air Force sprayed Agent Orange 
over Army soldiers in Vietnam.  Although VA recognizes that 
Agent Orange was used as a defoliant in Vietnam, and although 
the Veteran's service personnel records show that he served 
in Vietnam, this claimed stressor is too vague to be capable 
of corroboration by the Joint Services Records Research 
Center (JSRRC).  The Veteran has been diagnosed as having 
PTSD.  A review of his post-service VA treatment records does 
not show, however, that he reported any in-service stressors 
to any of his treating physicians prior to his being 
diagnosed as having PTSD.  As noted, an after-the-fact 
medical opinion cannot serve as the basis for corroboration 
of an in-service stressor.  See Moreau v. Brown, 9 Vet. 
App. 389 (1996).

Although the Veteran has been diagnosed as having PTSD, the 
Board finds no credible evidence that corroborates any of his 
claimed in-service stressors.  With respect to the alleged 
in-service stressors which occurred during his claimed combat 
service, although the Veteran served in Vietnam, the Board 
finds that his incredible testimony concerning his claimed 
combat service in Vietnam undermines his PTSD claim.  Thus, 
as the Veteran has failed to produce credible supporting 
evidence that his claimed in-service stressors actually 
occurred, and as his testimony concerning his claimed combat 
service in Vietnam was not credible, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for a 
skin disability, to include fungus, including as secondary to 
herbicide exposure.  As noted, the Veteran's service 
personnel records show that he served in Vietnam; thus, his 
in-service herbicide exposure is presumed.  His recent VA 
outpatient treatment records show treatment for a variety of 
skin problems (variously diagnosed as eczema, dermatitis, and 
a rash).  The Veteran's claimed skin disability, to include 
fungus, is not among the diseases for which service 
connection is available based on herbicide exposure.  See 
38 C.F.R. §§ 3.307, 3.309.  Thus, service connection for a 
skin disability, to include fungus, as secondary to herbicide 
exposure is not warranted.

The Veteran also is not entitled to service connection for a 
skin disability, to include fungus, on a direct service 
connection basis.  Despite the Veteran's assertions to the 
contrary, he was not treated for "jungle rot" or any other 
skin disability, to include fungus, during active service.  
It appears that the Veteran first was treated for a skin 
disability in March 2006, or approximately 35 years after his 
separation from service in March 1971, when he complained of 
an itchy rash on his right foot.  None of the Veteran's post-
service VA treating physicians have related his current skin 
disability to active service.  Thus, the Board finds that 
service connection for a skin disability, to include fungus, 
on a direct service connection basis also is not warranted.

Additional evidence in support of the Veteran's service 
connection claims is his own lay assertions.  As noted 
elsewhere, the Veteran's March 2009 Board hearing testimony 
concerning his claimed combat service in Vietnam is not 
credible and entitled to no probative value.  As the 
preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply.  
38  U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

As new and material evidence has been received, the claims of 
service connection for PTSD and for a skin disability, to 
include fungus, including as secondary to herbicide exposure, 
are reopened; to this extent only, the appeal is granted.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a skin disability, to 
include fungus, including as secondary to herbicide exposure, 
is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


